DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 7 of the amendment, filed 12/20/21, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 102(a)(1) have been fully considered and are persuasive in that the newly added limitations are not all taught by the references cited.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional teaching of previously cited and relied upon US 2016/0108746 to Riehl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-12, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0108432 to Desjoyeaux et al in view of US 2016/0160863 to Roach et al and in further view of US 2016/0108746 to Riehl.
  Regarding claim 1, Desjoyeaux teaches a gas turbine engine (“turbojet” in para. 4), comprising: a fan case (hoop 6, forming case 6, see para. 40); and a plurality of stator vanes (23) integrally formed with the fan case (para. 34, 31) of a composite material (para. 37).
Desjoyeaux fails to teach that the composite material is a polymer matrix composite material, wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer 
Roach teaches a composite gas turbine component (abstract), wherein the composite material is a polymer matrix composite material (para. 135, ll. 6-14), and wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix (Roach para. 135, ll. 6-14). 
Desjoyeaux teaches that constructing turbine engine components from a composite material results in easier assembly and a reduction in weight and in the number of parts to be assembled (para. 15-19), but is silent as to a preferred composite material. Roach also teaches that using a composite material with a polymer matrix results in reduced weight for the turbine engine which, in turn leads to a desirable reduction in fuel consumption (para. 5, 134, 135).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Desjoyeaux by using a polymer matrix composite material as taught by Roach for the purposes of reducing the engine’s weight and thereby reducing fuel costs and easing assembly (Roach para. 5, 134, 135, Desjoyeaux para. 15-19).
Riehl teaches a turbine vane constructed of a polymer matrix composite including reinforcing fibers wherein reinforcing fibers are arranged differently in a fan case than in the stator vanes (fibers 165 in the case and fibers 167 in the vanes, as shown in Fig. 10).
Desjoyeaux teaches that constructing turbine engine components from a composite material results in easier assembly and a reduction in weight (para. 15-19),  Riehl teaches that such lightweight fiber reinforced composites benefit from fibers of different orientations in the vane and case sections (para. 55, Fig. 10).  Because Desjoyeaux teaches using a lightweight polymer material and Riehl teaches using fibers of different orientations, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Desjoyeaux by using 
Regarding claims 2-5, 7, 10-12, 16, and 21, Desjoyeaux as modified by Roach and Riehl teaches the gas turbine engine as recited in claim 1 (see above), wherein the plurality of stator vanes includes an array of stator vanes (Desjoyeaux Fig. 2) (claim 2);
wherein each stator vane in the array projects radially inward from the case (Desjoyeaux Fig. 2-3) (claim 3);
further comprising an inner platform (Desjoyeaux 27), wherein each stator vane in the array projects radially inward from the case to the inner platform (Desjoyeaux Fig. 2, para. 30-31) (claim 4);
wherein the inner platform is integrally formed with each of the stator vanes in the array (Desjoyeaux para. 34) (claim 5);
wherein the fan case and stator vanes are formed using a resin transfer molding process (Roach para. 318) (claim 7),
wherein the polymer matrix is provided by a polyimide material (Roach para. 135, ll. 6-10) (claim 10);
wherein the polymer matrix is provided by a bismaleimide (BMI) material (Roach para. 10, 318) (claim 11);
wherein the reinforcing fibers include one of carbon fibers, aramid fibers, glass fibers, and ceramic fibers (Roach para. 135, ll. 12-14) (claim 12).
wherein the fan case is configured to radially surround fan blades (Desjoyeaux 19) of the gas turbine engine  (Desjoyeaux Fig. 1 and 3, para. 40) (claim 16),
wherein the fan case includes a plurality of first fibers extending in a direction parallel to an engine central longitudinal axis (the fibers of plies 165, which are described as being woven 2D plies in para. 57, extending into the section as viewed in Riehl Fig. 10) and a plurality of second fibers 

Regarding claims 17, 18-20, and 22, Desjoyeaux as modified by Roach and Riehl teaches a method, comprising: inserting a reinforcement structure into a mold cavity (Roach para. 10, 318); and injecting a polymer resin into the mold cavity (Roach para. 10, 318) to integrally form a fan case of a gas turbine engine with a plurality of stator vanes (Desjoyeaux para. 34, 31), wherein the composite material is a polymer matrix composite material (Roach para. 135, ll. 6-14), and wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix (Roach para. 135, ll. 6-14), wherein a first group of the reinforcing fibers are configured to become a part of a fan case of a gas turbine engine and a second group of the reinforcing fibers are configured to become part of a plurality of stator vanes, and the reinforcing fibers are arranged differently in a fan case than in the stator vanes (Riehl, fibers 165 in the case and fibers 167 in the vanes, as shown in Fig. 10). (claim 17);
wherein the polymer resin is one of polyimide and bismaleimide (BMI) (Roach para. 135, ll. 6-10)  (claim 18);
further comprising: allowing the polymer resin and reinforcement structure to cool such that the polymer resin and the reinforcement structure form a polymer matrix composite (PMC) material (Roach, as part of the molding processes described in para. 7 and referenced in para. 10) (claim 19);

wherein the fan case includes a plurality of first fibers extending in a direction parallel to an engine central longitudinal axis (the fibers of plies 165, which are described as being woven 2D plies in para. 57, extending into the section as viewed in Riehl Fig. 10) and a plurality of second fibers interwoven with the first fibers and extending circumferentially about the engine central longitudinal axis (the fibers of plies 165 extending left/right in Riehl Fig. 10), the stator vanes each include a plurality of first fibers extending in a direction parallel to a radial direction (the fibers of plies 167 extending up/down in Riehl Fig. 10) and a plurality of second fibers interwoven with the first fibers and extending in a direction parallel to the engine central longitudinal axis (the fibers of plies 167, which are described as being woven 2D plies in para. 57, extending into the section as viewed in Riehl Fig. 10), and the radial direction is perpendicular to the engine central longitudinal axis (Fig. 1) (claim 22).

Claim 1, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0108432 to Baumann et al in view of US 2016/0160863 to Roach et al and in further view of US 2016/0108746 to Riehl.
Regarding claim 1, Baumann teaches a gas turbine engine (“turbofan” in para. 19), comprising: a fan case (130, see Fig. 2 and para. 25); and a plurality of stator vanes (108) integrally formed with the fan case (para. 39).
Baumann fails to teach that the composite material is a polymer matrix composite material, wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix, and wherein the reinforcing fibers are arranged differently in the fan case than in the stator vanes.
Roach teaches a composite gas turbine component (abstract), wherein the composite material is a polymer matrix composite material (para. 135, ll. 6-14), and wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix (Roach para. 135, ll. 6-14). 
Baumann teaches that constructing turbine engine components from a composite material results in easier assembly and a reduction in weight and in the number of parts to be assembled (para. 28), but is silent as to a preferred composite material. Roach also teaches that using a composite material with a polymer matrix results in reduced weight for the turbine engine which, in turn leads to a desirable reduction in fuel consumption (para. 28).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Baumann by using a polymer matrix composite material as taught by Roach for the purposes of reducing the engine’s weight and thereby reducing fuel costs and easing assembly (Roach para. 5, 134, 135, Baumann para. 28).
Riehl teaches a turbine vane constructed of a polymer matrix composite including reinforcing fibers wherein reinforcing fibers are arranged differently in a fan case than in the stator vanes (fibers 165 in the case and fibers 167 in the vanes, as shown in Fig. 10).
Baumann teaches that constructing turbine engine components from a composite material results in easier assembly and a reduction in weight (para. 28),  Riehl teaches that such lightweight fiber reinforced composites benefit from fibers of different orientations in the vane and case sections (para. 55, Fig. 10).  Because Baumann teaches using a lightweight polymer material and Riehl teaches using fibers of different orientations, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Baumann by using different fiber orientations as taught by Riehl in order to reduce the engine’s weight while maintaining necessary structural strength (Riehl para. 49, 55, Baumann para. 28).
Regarding claims 13, 14, and 15, Baumann as modified by Roach and Riehl teaches the gas turbine engine as recited in claim 1 (see above), wherein the plurality of stator vanes includes a first array of stator vanes and a second array of stator vanes axially spaced-apart from the first array of stator vanes (Baumann para. 24) (claim 13);
wherein the fan case includes a fore section integrally formed with each stator vane of the first array of stator vanes and an aft section integrally formed with each stator vane of the second array of stator vanes (see Baumann para. 24 wherein fan section 42 is described as being formed of more than one stage, a stages necessarily being arranged in an axial direction where one would be in front (fore) of the other (aft)) (claim 14),
a fore section made of a polymer matrix composite including reinforcing fibers (Baumann para. 28), including a polymer matrix composite including reinforcing fibers wherein the matrix is provided by a bismaleimide (BMI) material (Riehl para. 48) (claim 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745